Case 1:20-cv-00195-LEK-RT Document 7 Filed 06/29/20 Page 1 of 9   PageID #: 11



                      UNITED STATES DISTRICT COURT

                           DISTRICT OF HAWAI`I

 JARED MILARE,
                                         CIV. NO. 20-00195 LEK-RT
                  Plaintiff,

      vs.

 U.S. DEPT. OF HHS, CDC,
 SAMHSA, NIH, FDA,

                  Defendants.


      ORDER DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE
         AND RESERVING RULING ON PLAINTIFF’S APPLICATION TO
     PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS


            On April 29, 2020, pro se Plaintiff Jared Milare

(“Plaintiff”) filed a Complaint for a Civil Case (“Complaint”).

[Dkt. no. 1.]     Also on April 29, 2020, Plaintiff filed his

Application to Proceed in District Court Without Prepaying Fees

or Costs (“Application”).       [Dkt. no. 3.]    The Court has

considered the Application as a non-hearing matter pursuant to

Rule LR7.1(d) of the Local Rules of Practice of the United

States District Court for the District of Hawai`i (“Local

Rules”).    For the reasons set forth below, the Complaint is

hereby dismissed without prejudice.        In other words, Plaintiff

has permission to file an amended complaint to try to cure the

defects in the Complaint.       Because Plaintiff is allowed to file
Case 1:20-cv-00195-LEK-RT Document 7 Filed 06/29/20 Page 2 of 9   PageID #: 12



an amended complaint, the Application will not be ruled upon

until the amended complaint is filed and screened.

                                BACKGROUND

            Plaintiff brings this action pursuant to: 1) the

Comprehensive Childhood Immunization Act of 1993; 2) the

National Childhood Vaccine Injury Act of 1986; 3) “VICP statutes

of limitations on-table, off-table injuries”; and 4) “Public

School immunization laws, SAM, Universal declaration of Human

Rights.”    [Complaint at ¶ II.A.]       Plaintiff indicates this is a

health care or pharmaceutical personal injury or product

liability tort case, describing the cause of action as

“Childhood Vaccines is a negative contributing factor currently

affecting me.”     [Civil Cover Sheet, filed 4/29/20 (dkt. no. 2).]

Plaintiff identifies the following defendants: “U.S. Dept of

HHS”; “CDC”; “SAMHSA”; “NIH”; and “FDA.”         [Complaint at pgs. 1-

2.]

            Plaintiff claims: “Defendant implemented only certain

groups of ethnic background a scholastic approach to jeopardize

mankinds [sic] health and pursuit of happiness to reproduce a

socioeconomical biowarfare system hence influenced a

governmental jurisdiction system, capitalism for control,

incentives and intentions for monetary repopulations and youth

corruption.    Health degeneration and disease augmentation.”

[Id. at ¶ III.]     Plaintiff seeks the following relief: “Assist

                                     2
Case 1:20-cv-00195-LEK-RT Document 7 Filed 06/29/20 Page 3 of 9   PageID #: 13



Plaintiffs [sic] mental health capacity for competence to be

able to fairly contribute to society as harmonic and blissful as

possible with a libertarian approach.         Accountability for my

Single parent’s holistic parenting.”         [Id. at ¶ IV.]

                                 STANDARD

             “Federal courts can authorize the commencement of any

suit without prepayment of fees or security by a person who

submits an affidavit that demonstrates he is unable to pay.”

Smallwood v. Fed. Bureau of Investigation, CV. NO. 16-00505 DKW-

KJM, 2016 WL 4974948, at *1 (D. Hawai`i Sept. 16, 2016) (citing

28 U.S.C. § 1915(a)(1)).

                  The Court subjects each civil action
             commenced pursuant to Section 1915(a) to
             mandatory screening and can order the dismissal
             of any claims it finds “frivolous, malicious,
             failing to state a claim upon which relief may be
             granted, or seeking monetary relief from a
             defendant immune from such relief.” 28 U.S.C.
             § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122,
             1126-27 (9th Cir. 2000) (en banc) (stating that
             28 U.S.C. § 1915(e) “not only permits but
             requires” the court to sua sponte dismiss an in
             forma pauperis complaint that fails to state a
             claim); Calhoun v. Stahl, 254 F.3d 845, 845 (9th
             Cir. 2001) (per curiam) (holding that “the
             provisions of 28 U.S.C. § 1915(e)(2)(B) are not
             limited to prisoners”).

Id. at *3.

             In addition, the following standards apply in the

screening analysis:

                  Plaintiff is appearing pro se; consequently,
             the court liberally construes h[is] pleadings.

                                     3
Case 1:20-cv-00195-LEK-RT Document 7 Filed 06/29/20 Page 4 of 9   PageID #: 14



            Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir.
            1987) (“The Supreme Court has instructed the
            federal courts to liberally construe the
            ‘inartful pleading’ of pro se litigants.” (citing
            Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per
            curiam))). The court also recognizes that
            “[u]nless it is absolutely clear that no
            amendment can cure the defect . . . a pro se
            litigant is entitled to notice of the complaint’s
            deficiencies and an opportunity to amend prior to
            dismissal of the action.” Lucas v. Dep’t of
            Corr., 66 F.3d 245, 248 (9th Cir. 1995); see also
            Lopez v. Smith, 203 F.3d 1122, 1126 (9th. [sic]
            Cir. 2000).

                 Despite the liberal pro se pleading
            standard, the court may dismiss a complaint
            pursuant to Federal Rule of Civil
            Procedure 12(b)(6) on its own motion. See Omar
            v. Sea–Land Serv., Inc., 813 F.2d 986, 991 (9th
            Cir. 1987) (“A trial court may dismiss a claim
            sua sponte under [Rule] 12(b)(6). Such a
            dismissal may be made without notice where the
            claimant cannot possibly win relief.”); Ricotta
            v. California, 4 F. Supp. 2d 961, 968 n.7 (S.D.
            Cal. 1998) (“The Court can dismiss a claim sua
            sponte for a Defendant who has not filed a motion
            to dismiss under Fed. R. Civ. P. 12(b)(6).”); see
            also Baker v. Dir., U.S. Parole Comm’n, 916 F.2d
            725, 727 (D.C. Cir. 1990) (holding that district
            court may dismiss cases sua sponte pursuant to
            Rule 12(b)(6) without notice where plaintiff
            could not prevail on complaint as alleged). . . .
            “Federal courts are courts of limited
            jurisdiction,” possessing “only that power
            authorized by Constitution and statute.” United
            States v. Marks, 530 F.3d 799, 810 (9th Cir.
            2008) (quoting Kokkonen v. Guardian Life Ins.
            Co., 511 U.S. 375, 377 (1994)). The assumption
            is that the district court lacks jurisdiction.
            See Kokkonen, 511 U.S. at 377. Accordingly, a
            “party invoking the federal court’s jurisdiction
            has the burden of proving the actual existence of
            subject matter jurisdiction.” Thompson v.
            McCombe, 99 F.3d 352, 353 (9th Cir. 1996).



                                     4
Case 1:20-cv-00195-LEK-RT Document 7 Filed 06/29/20 Page 5 of 9   PageID #: 15



Flores v. Trump, CIVIL 16-00652 LEK-RLP, 2017 WL 125698, at *1

(D. Hawai`i Jan. 12, 2017) (some alterations in Flores)

(citation omitted), reconsideration denied, 2017 WL 830966

(Mar. 2, 2017).

                                DISCUSSION

I.    Failure to State a Claim

            As this district court has stated:

                 To state a claim, a pleading must contain a
            “short and plain statement of the claim showing
            that the pleader is entitled to relief.” Fed. R.
            Civ. P. 8(a)(2). A complaint that lacks a
            cognizable legal theory or alleges insufficient
            facts under a cognizable legal theory fails to
            state a claim. See UMG Recordings, Inc. v.
            Shelter Capital Partners LLC, 718 F.3d 1006, 1014
            (9th Cir. 2013) (citing Balistreri v. Pacifica
            Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).
            A plaintiff must allege “sufficient factual
            matter, accepted as true, to ‘state a claim to
            relief that is plausible on its face.’” Ashcroft
            v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
            Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));
            see also Weber v. Dep’t of Veterans Affairs, 521
            F.3d 1061, 1065 (9th Cir. 2008). This tenet —
            that the court must accept as true all of the
            allegations contained in the complaint — “is
            inapplicable to legal conclusions.” Iqbal, 556
            U.S. at 678.

Springer v. Hunt, CIV. NO. 17-00269 JMS-KSC, 2017 WL 3380675, at

*4 (D. Hawai`i Aug. 4, 2017).

            The Court acknowledges that Plaintiff is clearly going

through a difficult time.       However, the Complaint does not

assert a cognizable legal theory or allege sufficient facts to

state a facially plausible claim.        Rule 8 “does not require

                                     5
Case 1:20-cv-00195-LEK-RT Document 7 Filed 06/29/20 Page 6 of 9   PageID #: 16



‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

Plaintiff identifies a number of abstract concepts including

biowarfare, the pursuit of happiness, and disease augmentation,

but the concepts are not presented within a logical structure,

or with regard to how these concepts affect Plaintiff, in a way

that that could be construed as a claim.

            To the extent that the Complaint contains any factual

allegations, they do not allow “the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.”    See id. (citing Twombly, 550 U.S. at 556).

“[D]ismissal for a violation under Rule 8(a)(2), is usually

confined to instances in which the complaint is so verbose,

confused and redundant that its true substance, if any, is well

disguised.”    Hearns v. San Bernardino Police Dep’t, 530 F.3d

1124, 1131 (9th Cir. 2008) (citation and quotation marks

omitted).    The Complaint here violates Rule 8(a)(2) because it

is too confusing for this Court to determine what claims

Plaintiff is attempting to assert.        This Court therefore

concludes that Plaintiff’s Complaint must be dismissed because

it fails to state a claim upon which relief can be granted.




                                     6
Case 1:20-cv-00195-LEK-RT Document 7 Filed 06/29/20 Page 7 of 9   PageID #: 17



II.   Leave to Amend

             Because Plaintiff is pro se and it is arguably

possible for Plaintiff to cure the deficiencies identified in

the Complaint, leave to file an amended complaint must be

granted.    See Lucas, 66 F.3d at 248.       If Plaintiff chooses to

file an amended complaint, he must do so by August 13, 2020, and

the amended complaint must state a claim or allege facts that

would support a claim.

             Plaintiff’s amended complaint must include all of the

claims that he wishes to allege, and all of the allegations that

his claims are based upon, even if he previously presented them

in the original Complaint.       He cannot incorporate any part of

his original Complaint into the amended complaint by merely

referring to the original Complaint.         Plaintiff is cautioned

that, if he fails to file his amended complaint by August 13,

2020, or if the amended complaint fails to cure the defects

identified in this Order, his claims will be dismissed with

prejudice – in other words, without leave to amend.           Plaintiff

would then have no remaining claims in this district court, and

the Clerk’s Office would be directed to close the case.

III. Application

             Insofar as the Complaint has been dismissed with leave

to amend, it is not appropriate to rule on the Application at

this time.    This Court will therefore reserve ruling on the

                                     7
Case 1:20-cv-00195-LEK-RT Document 7 Filed 06/29/20 Page 8 of 9   PageID #: 18



Application until Plaintiff files an amended complaint.            If any

portion of Plaintiff’s amended complaint survives the screening

process, this Court will then rule upon the Application and

address whether Plaintiff is entitled to proceed without

prepaying fees and costs.

                                CONCLUSION

            On the basis of the foregoing, Plaintiff’s Complaint

for a Civil Case, filed April 29, 2020, is HEREBY DISMISSED.

The dismissal is WITHOUT PREJUDICE to the filing of an amended

complaint that cures the defects identified in this Order.

Plaintiff is GRANTED leave to file his amended complaint by

August 13, 2020.     The amended complaint must comply with the

terms of this Order.      Along with Plaintiff’s copy of the instant

Order, the Clerk’s Office is DIRECTED to send Plaintiff a copy

of the form Complaint for a Civil Case.

            In addition, the Court HEREBY RESERVES RULING on

Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs, filed April 29, 2020.          If Plaintiff

chooses to file an amended complaint, and at least a portion of

it survives the screening process, the merits of the Application

will be addressed.

            IT IS SO ORDERED.




                                     8
Case 1:20-cv-00195-LEK-RT Document 7 Filed 06/29/20 Page 9 of 9   PageID #: 19



            DATED AT HONOLULU, HAWAI`I, June 29, 2020.




JARED MILARE VS. UNITED STATES DEPARTMENT OF HHS, ET AL; CV 20-
00195 LEK-RT; ORDER DISMISSING PLAINTIFF'S COMPLAINT WITHOUT
PREJUDICE AND RESERVING RULING ON PLAINTIFF'S APPLICATION TO
PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS




                                     9
